OPINION ON REHEARING.
Appellant complains that the court erred in its statement that the evidence involved in her reason No. 23 for a new trial is not found elsewhere in her brief, and points out the place 5, 6.  where such evidence is found, together with a reference to it in the record. The purported statement of such evidence, however, is wholly insufficient to present any question. Further, it does not appear that any exception was taken to the ruling of the court in excluding the evidence. Even if the statement in the brief were sufficient, there was no reversible error in the court's ruling. The question involved was as follows: "Isn't it a fact that afterwards it was found out that he had a hundred dollar note in his possession?"
To this question there was an objection, and thereupon appellant made the following offer to prove: "The plaintiff offers to show and this witness will testify in answer to this question, that the note of one hundred dollars, which the cross-examination brought out, was also fraudulently procured." After this offer, the objection *Page 442 
was sustained. It is clear that an answer in harmony with the offer would not have been responsive to the question.
The petition for rehearing is denied.